 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   PAUL GRANADOS,                                      Case No. 1:19-cv-01426-JDP

10                   Plaintiff,                          ORDER GRANTING MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
11          v.
                                                         ECF No. 2
12   COMMISSIONER OF
     SOCIAL SECURITY,
13
                       Defendant.
14

15        Plaintiff Paul Granados proceeds in this Social Security appeal represented by counsel.
16   Plaintiff moves to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2. Plaintiff
17   has submitted a declaration regarding his financial circumstances. Id. The court finds that
18   plaintiff’s declaration satisfies the requirements under § 1915. I therefore grant plaintiff’s
19   motion to proceed in forma pauperis. I also direct a United States Marshal to serve defendant
20   Commissioner of Social Security. See Fed. R. Civ. P. 4(c)(3).
21        Order
22        a. Plaintiff’s motion for leave to proceed in forma pauperis is granted.
23        b. The court orders service of process on defendant:
24               i. The clerk must issue summons.
25            ii. The United States Marshals Service must serve a copy of the complaint,
26                 summons, and this order on defendant.
27           iii. Plaintiff must assist the marshal upon request.
28


                                                     1
 1          iv. The United States will advance all costs of service.                  `

 2 IT IS SO ORDERED.

 3

 4 Dated:   October 11, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
 5

 6

 7
      No. 205
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
